Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (3D fully Convolutional networks for Intervertebral Disc Localization and Segmentation) in view of HAQ et al (3D lumbar spine intervertebral disc segmentation and compression simulation from MRI using shape-aware models).
As per claim 1, Chen teaches the claimed “non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors” (Chen, figure 1 - The illustration of 3D fully convolutional networks), cause the one or more processors to: “receive at least one medical image of a spinal anatomy” (Chen, 3.1 Dataset and Pre-processing - The dataset consisted of 25 3D T2-weighted turbo spin echo MR images); “segment at least one vertebral body from the at least one medical image of the spinal anatomy” (Chen, 3.4 Quantitative Evaluation and Comparison – Figure 1, Results of IVD Segmentation).  It is noted that Chen does not explicitly teach “extract one or more three-dimensional vertebral surfaces from the segmented at least one medical image; and model an intervertebral disc mesh based on the extracted one or more three-dimensional vertebral surfaces.”  However, based on an analogous art of segmentation a vertebral body (Haq, figure 2 – ground true segmentation of an Intervertebral disc anatomy), Haq teaches that further steps of “extract one or more three-dimensional vertebral surfaces from the segmented at least one medical image; and model an intervertebral disc mesh based on the extracted one or more three-dimensional vertebral surfaces” can be performed (Haq, page 4, column 1, Model initialization through landmark-based affine registration – simplex mesh model of an intervertebral disc).  Thus, it would have been obvious, in view of Haq, to configure Chen’s method as claimed by further modeling a segmented disc as a mesh model.  The motivation is 
to utilize the application of shape priors in the healthy part of disc anatomy in form of messed objects (Haq, Abstract).

 	Claim 2 adds into claim 1 “wherein the instructions further cause the one or more processors to: apply a down-sampling and up-sampling process to the medical image” (Chen, Figure 1 – down sampling in 3rd step and up sampling in 7th step).

	Claim 3 adds into claim 1 “wherein the machine learning system includes a convolutional neural network” (Chen, figure 1 - The illustration of 3D fully convolutional networks).

	Claim 4 adds into claim 1 “wherein the instructions further cause the one or more processors to: apply a three-dimensional fully connected conditional random field on the output of the residual neural network” which is a well-known neural network, one of the most successful graphical models in computer vision (known as CRF-RNN — Conditional Random Fields as Recurrent Neural Networks), which can be used to implement the Semantic Segmentation).

	Claim 5 adds into claim 1 “wherein the instructions further cause the one or more processors to: receive an identification of a vertebral level on the segmented at least one medical image; and determine identification of one or more additional vertebral levels based on the identification” (Haq, page 6, column 1, Healthy intervertebral disc compression model - Several components
of a model can be combined in hierarchies through an easy to-
use scene file format to represent various model parameters
such as material properties, deformable behavior, constraints
and boundary conditions).

	Claim 6 adds into claim 5 “wherein to determine identification of one or more levels includes to: apply a three-dimensional connected component extraction algorithm” (Haq, page 6, column 2, Results - The mean absolute shape distance, MASD, (in mm) and absolute standard deviation of all errors (in mm), absolute mean square distance MSD (in mm), the Hausdorff distance (in mm) and DICE similarity coefficient comparison metrics have been calculated to compare the quality of our segmentation approach with ground truth).

Claim 11 adds into claim 6 “wherein the instructions further cause the one or more processors to: determine normal vectors at one or more points along the first surface and the second surface; clip the first surface and the second surface according to a predetermined threshold that corresponds to a value associated with the normal vectors; and model the intervertebral disc mesh based on a surface reconstruction that includes the clipped first surface and the clipped second surface” which would have been obvious when the normal of two surfaces is within a threshold in which the surfaces represent an intervertebral disc (official notice).

	Claim 7 adds into claim 5 “wherein the instructions further cause the one or more processors to: receive a selection of one or more determined vertebral levels; wherein to extract one or more three-dimensional vertebral surfaces from the segmented at least one medical image is based on the received selection” (Haq, page 6, column 1, Healthy intervertebral disc compression model - Several components of a model can be combined in hierarchies through an easy to use scene file format to represent various model parameters such as material properties, deformable behavior, constraints and boundary conditions).

	Claim 10 adds into claim 7 “wherein the extracted one or more three-dimensional vertebral surfaces comprises a first surface and a second surface; wherein the first surface corresponds to an inferior endplate of a top vertebra; wherein the second surface corresponds to a superior end plate of a lower vertebra; and wherein the lower vertebra is adjacent to the top vertebra” which is obvious in a human’s vertebral structure in which for two adjacent vertebral discs, the lower vertebra of one disc is adjacent to the top vertebra of the other disc.

	Claim 8 adds into claim 1 “wherein the segmenting includes to: apply the machine learning system to the received at least one medical image” (Chen, figure 1).

	Claim 9 adds into claim 1 “wherein the extracted one or more three-dimensional vertebral surfaces comprises a first surface and a second surface; wherein the first surface corresponds to an inferior endplate of a top vertebra; wherein the second surface corresponds to a superior end plate of a lower vertebra; and wherein the lower vertebra is adjacent to the top vertebra” which is obvious in a human’s vertebral structure in which for two adjacent vertebral discs, the lower vertebra of one disc is adjacent to the top vertebra of the other disc.

	Claim 12 adds into claim 1 “wherein the instructions further cause the one or more processors to: smooth the at least one medical image with a three-dimensional anistropic (anisotropic?) diffusion filter” which is obvious in image processing in which a pre-process operation can be performed to eliminate the image noise, and the 3D anisotropic diffusion filter (also known as Perona–Malik diffusion) is a widely used for reducing image noise without removing significant parts of the image content, typically edges, lines or other details that are important for the interpretation of the image.

	Claim 13 adds into claim 1 “wherein the at least one medical image of the spinal anatomy includes a plurality of images; and wherein the method further comprising: modifying one or more of the plurality of image to make the intensity distribution of the plurality of images more similar than before the modifying” which is obvious in image processing in which a pre-process operation can be performed to eliminate the image noise, and the meaning of claimed “the intensity distribution of the plurality of images more similar” (not clearly defined) can imply that the image intensities without noises.

	Claim 14 adds into claim 1 “wherein the instructions further cause the one or more processors to: apply a bias field correction and resampling to isotropic voxel to the at least one medical image” which are well known pre-process operations in medical images in which a bias field correction is used in imaging modalities without scaled intensities (like MRI) to smooth undesirable low-frequency signals and the resampling is used to focus on the low-frequency signals.

	Claim 15 adds into claim 1 “wherein the instructions further cause the one or more processors to: apply a discrete marching cube algorithm to one or more components, followed by a mesh smoothing process using a windowed sampling function applied in a frequency domain” which is a well-known preprocess operation in the signals in which the discrete marching cube algorithm is widely used for extracting a polygonal mesh of the claimed vertebral disc and the mesh smoothing process using “a windowed sampling function applied in a frequency domain” is a well-known technique to collect only low frequency signals and smooth out the spike or high frequency signals.

	Claims 16-19 and 20 claim a method and a system based on the computer instructions of claims 1-15; therefore, they are rejected under a similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 13, “similar” is unclear as what it means by “the intensity distribution of the plurality of images more similar than before the modifying.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616